
	

115 HR 6939 RH: Restoring Local Input and Access to Public Lands Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 845
		115th CONGRESS2d Session
		H. R. 6939
		[Report No. 115–1092]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2018
			Ms. Cheney introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 20, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To protect and ensure multiple use and public access to public lands in Wyoming per the request of
			 the respective counties, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Restoring Local Input and Access to Public Lands Act of 2018. 2.Removal of Bureau of Land Management and Forest Service Wilderness Study area designations (a)ReleaseThe public lands described in subsection (b) are deemed to have been adequately studied for wilderness designation pursuant to section 603 of the Federal Land Policy and Management Act of 1976 and section 301 of the Wyoming Wilderness Act of 1984 and are no longer subject to the requirements of subsection (c) of each of those sections pertaining to the management of Wilderness Study Areas.
 (b)Covered Public LandsSubsection (a) shall apply to the following Federal lands in Wyoming: (1)Wilderness Study Areas, or portions thereof, administered by the Bureau of Land Management and the Forest Service in Lincoln County.
 (2)Wilderness Study Areas, or portions thereof, administered by the Bureau of Land Management in Sweetwater County.
 (3)Wilderness Study Areas, or portions thereof, administered by the Bureau of Land Management in Bighorn County.
 (c)Management of released landFederal lands identified in subsection (b) shall be managed according to the respective Federal land agency’s multiple use and sustained yield mandate.
 3.ProhibitionNo new Wilderness or Wilderness Study Area may be designated in Wyoming except by a Federal statute that—
 (1)specifically designates such area; and (2)is enacted after the date of the enactment of this Act.
			4.Treatment of land with wilderness characteristics
 (a)In generalAny Federal land in Wyoming inventoried, before the date of the enactment of this Act, as a Land with Wilderness Characteristics or identified as having wilderness characteristics under the planning process of the Bureau of Land Management or the Forest Service shall no longer be inventoried or identified as such. Such lands shall be managed under the respective Federal land agency’s multiple use and sustained yield mandate and the respective Federal land agency is no longer bound to manage the lands according to the non-impairment standard.
 (b)Future inventoryAfter the date of the enactment of this Act, no Federal land in Wyoming shall be inventoried as a Land with Wilderness Characteristics or shall be identified as having wilderness characteristics under the planning process of the Bureau of Land Management or the Forest Service.
			
	
		December 20, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
